DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
This FINAL action is in response to applicant’s amendment of 14 October 2022.  Claims 1-20 are examined and pending. Claims 1-20 are currently amended. 

Response to Arguments
Applicant’s amendments/arguments with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 14 July 2022 have been fully considered but are not all persuasive. Applicant does not provide specific arguments but states that the claims has been amended to address these rejections. See rejection below under 35 USC 112(b) for the maintained instances of the rejection. The amendments also raise new rejection(s) addressed below under 35 USC 112(b).

Applicant’s arguments with respect to claims 1-2, 4, 8, 11-12, 14, 18, and 20 as being unpatentable under 35 USC 102(a)(1) as being anticipated by Xiang and claims 3, 5-7, 9-10, 13, 15-17, and 19 as being unpatentable under 35 USC 103 over Xiang in view of secondary references (Schpok, Pirwani, Nakamura) have been fully considered but are not persuasive.
Applicant specifically argue: Xiang discloses a multi-layer road three-dimensional modeling method. The method comprises the following steps: (1) acquiring gland relationship data of N roads at projection intersections on a two-dimensional map, wherein N is an integer greater than 1, and the gland relationship data at least reflects the relative up-down relationship of any two roads in the N roads; (2) determining the hierarchy of each road in the N roads based on the gland relationship data; and (3) establishing a right triangle model for each road. According to Xiang, the three-dimensional modeling is carried out on the multi-layer road based on the gland relationship data of the multi-layer road, so that a three-dimensional display of the multi-layer road is realized, the hierarchical relationship of each road is displayed in the electronic map, and the user experience is improved. 
As is seen above, there is nothing in Xiang that mentions a reference road, let alone a description of how to determine a reference road. As such, Xiang fails to disclose at least the following limitations of amended Independent Claim 1: 
"determining a reference road on a ground surface in the set of associated roads, according to actual height of each road in the set of associated roads; wherein the reference road on the ground surface in the set of associated roads is determined by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads"; and 
"drawing the roads in the set of associated roads on a three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of other roads in the set of associated roads". 

However, examiner respectfully disagree. Applicant is reminded that claims must be given their broadest reasonable interpretation. Xiang at least on paragraphs [0072] and [0104], Xiang discloses analyzing different roads, for example three roads in which are given descendent orders from highest to lowest 100 meters, 50 meters, and 0 meters (reference road), see present application specification specifically on paragraph 0038 in which the it has a stable change and minimum in the set of associated roads.). Further on paragraphs [0009-0010], [0062-0068], [0072], and [0090-0091] and throughout the reference, Xiang discloses drawing the roads in the set of associated roads in a three-dimensional map in which the different roads with different heights such as the three roads at different levels of different heights (0 meters as the reference road) are drawn or constructed in the three-dimensional map 

Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues the following: 
Step 2A: The claims are not directed to an abstract idea
Step 2A, Prong 1:
Amended Independent Claim 1 does not recite a mental process. Amended Independent Claim 1 is implemented by circuits for implementing functions, and it does not recite an abstract concept such as an abstract mathematical concept. These newly added limitations explicitly recite that the method is implemented by circuits for implementing functions, and these limitations explicitly require a complex data processing amount and fast data processing speed. Furthermore, amended Independent Claim 1 does not recite an abstract concept such as an abstract mathematical concept. Thus, there is no reasonable interpretation of amended Independent Claim 1 in which the recited method can be performed solely in the human mind or with pen and paper.

The examiner has considered the arguments for step 2A prong 1 and respectfully disagree.  The independent claims recite determining a set of associated roads with a covering relationship; wherein the covering relationship is used to represent that there exists a projected intersection point of roads in the set of associated roads, on a two-dimensional road network map; determining a reference road on a ground surface in the set of associated roads by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
That is, other than reciting “circuits, device, processor and memory” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, the claim(s) limitations encompass a person looking at roads and road data (covering relationship, heights of roads (numerical values of actual heights of roads), etc.) could determine a set of associate roads with a covering relationship and determining a reference road on a ground surface according to heights of the respective roads. The mere nominal recitation of “circuits, device, processor and memory” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
 
Secondly, applicant argues Step 2A, Prong 2 as follows: 
Applicant respectfully submits that amended Independent Claim 1 recites a process that is integrated into a practical application. Due to the fast development of computer and navigation technology, a digital map may be installed in a user's equipment. This three-dimensional map is capable of showing the realistic scene of a real road. However, the accuracy of the three-dimensional map has yet to be improved and may mislead users. According to amended Independent Claim 1, through combination of actual heights of roads and data of roads relating to a covering relationship during the drawing of a three-dimensional road network map, the relative elevations (the differences between actual heights of roads) between roads can be calculated quickly and accurately, with an increase in the accuracy of the drawing of a three-dimensional road network map. 
In the process of the method of amended Independent Claim 1, (1) a set of associated roads with a covering relationship is determined; (2) a reference road on a ground surface in the set of associated roads is determined, according to actual height of each road in the set of associated roads; (3) wherein the reference road on the ground surface in the set of associated roads is determined by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads. By drawing the roads in the set of associated roads on a three-dimensional road network map, the three-dimensional road network map is more accurate when showing the roads with a covering relationship. As such, when a user is using the three-dimensional digital map (that applies the method of amended Independent Claim 1), and arrives at a road of a set of associated roads, the user would clearly know which one of the roads is the ground, the underground, or the overpass. This may allow the user to makes the right choice before passing through. 

The examiner has considered the arguments for step 2A prong 2 and respectfully disagree. The independent claims recite the additional limitations of drawing the roads in the set of associated roads on a three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of other roads in the set of associated roads. This limitation(s) is recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Moreover, the recited limitations “(circuits, device, processor and memory” are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).

Thirdly, applicant argues Step 2B: 
Amended Independent Claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements includes at least: "determining a set of associated roads with a covering relationship; wherein the covering relationship is used to represent that there exists a projecting intersection point of roads in the set of associated roads, on a two-dimensional road network map", "determining a reference road on a ground surface in the set of associated roads, according to actual height of each road in the set of associated roads; wherein the reference road on the ground surface in the set of associated roads is determined by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads", and "drawing the roads in the set of associated roads on a three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of the roads other than the reference road in the set of associated roads". The heights of the roads with a covering relationship are determined, based on a ground surface as reference, wherein the reference road on the ground surface in the set of associated roads is determined by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads. Thereby the accuracy of the region corresponding to the covering area of the associated roads in the three-dimensional road network is improved, and the error navigation caused by inaccurate map information can be avoided. As such, amended Independent Claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception.

The examiner has considered the arguments for step 2B and respectfully disagree. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the circuits and drawing step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these elements/steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Thus, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-20 under USC 101 is maintained herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 2 lines 5, recited limitation “the length direction of the road” is indefinite. There is insufficient antecedent basis for this limitation in the claim and also it is not clear if the road in this limitation is referring to the target road or a different road.
In claim 3 line 3, the recited limitation(s) “the traversal” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 9, the recited limitation “the end points” is indefinite. There is insufficient antecedent basis for this limitation in the claim. further in line 11 the recited limitation “the any one of the end points” is indefinite. It is unclear to the examiner if this is referring to each of the end points or a different limitation with insufficient antecedent basis in the claim. 
In claim 4 line 7, the recited limitation “the road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 8, the recited limitation “the condition of the ground surface” is indefinite. There is insufficient antecedent basis for this limitation in the claim.
In claim 5 line 9, the recited limitation “the difference between the actual height of the subsidence road and the reference road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 8 line 6, the recited limitation “the surface of the diverging road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 10 line 5, the recited limitation “a target connection point” is indefinite. It is unclear to the examiner if this is referring to the target connection point recited previously or a different target connection point. Further in line 11, the recited limitation “the distance between the target boundary line…” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in lines 16-17, the recited limitation(s) “the actual heights of the diverging road and the two-dimensional target point” is/are indefinite. There is insufficient antecedent basis for this/these limitation(s) in the claim.
In claim 12 lines 5-7, the recited limitation “the length direction of the road” is indefinite. There is insufficient antecedent basis for this limitation in the claim and also it is not clear if the road in this limitation is referring to the target road or a different road.

In claim 13 line 7, the recited limitation “the end points” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 11 the recited limitation “the any one of the end points” is indefinite. It is unclear to the examiner if this is referring to each of the end points or a different limitation with insufficient antecedent basis in the claim. 
In claim 14 line 7, the recited limitation “the road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 8, the recited limitation “the condition of the ground surface” is indefinite. There is insufficient antecedent basis for this limitation in the claim.
In claim 15 line 13, the recited limitation “the difference between the actual height of the subsidence road and the reference road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 18 line 7-8, the recited limitation “the surface of the diverging road” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 19 line 9, the recited limitation “the initial shape” is indefinite. It is unclear to the examiner if this is referring to the initial shape of the pedestrian passage or a different initial shape. 
	Claims 9 and 19 are rejected for being dependent upon a rejected claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 11 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims recite determining a set of associated roads with a covering relationship; wherein the covering relationship is used to represent that there exists a projected intersection point of roads in the set of associated roads, on a two-dimensional road network map; determining a reference road on a ground surface in the set of associated roads by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
That is, other than reciting “circuits, device, processor and memory” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, the claim(s) limitations encompass a person looking at roads and road data (covering relationship, heights of roads (numerical values of actual heights of roads), etc.) could determine a set of associate roads with a covering relationship and determining a reference road on a ground surface according to heights of the respective roads. The mere nominal recitation of “circuits, device, processor and memory” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite the additional limitations of drawing the roads in the set of associated roads on a three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of other roads in the set of associated roads. This limitation(s) is recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Moreover, the recited limitations “(circuits, device, processor and memory” are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the circuits and drawing elements/steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these elements/steps is/are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10 and 12-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 11-12, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (CN110689598A). 
NOTE: See machine translation of CN110689598A uploaded for mapping of claims. 
With respect to claim 1, Xiang discloses a method for drawing a three-dimensional road network map, implemented by circuits (see at least [0004] and [0006]), comprising: determining a set of associated roads with a covering relationship (see at least [0007-0008] and [0014-0015]); wherein the covering relationship is used to represent that there exists a projected intersection point of roads in the set of associated roads, on a two-dimensional road network map (see at least [0007-0008], [0014-0015], and [0062-0068]); determining a reference road on a ground surface in the set of associated roads, according to actual height of each road in the set of associated roads (see at least [0014-0015], [0062-0068], and [0072]); wherein the reference road on the ground surface in the set of associated roads is determined by analyzing a regularity of numerical values corresponding to the actual heights of the respective roads in the set of associated roads (see at least [0072] and  [0104], Xiang discloses analyzing different roads, for example three roads in which are given descendent orders from highest to lowest 100 meters, 50 meters, and 0 meters (reference road), see present application specification specifically on paragraph 0038 in which the it has a stable change and minimum in the set of associated roads.); and drawing the roads in the set of associated roads on a three-dimensional road network map, according to the reference road and differences between the actual height of the reference road and the actual heights of other roads in the set of associated roads (see at least [0009-0010], [0062-0068], and [0090-0091]).
With respect to claim 2, Xiang discloses wherein the determining the set of associated roads with the covering relationship, comprises: determining at least one projected intersection point between any target road in a preset overpass area and other roads in the preset overpass area, by traversing the projected intersection points along the length direction of the roads, using terrain data of the road (see at least [0062-0068], [0072], and [0075-0077]); and determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined projected intersection point (see at least [0062-0068], [0072], and [0075-0077]). 
With respect to claim 4, Xiang discloses wherein the determining the reference road on the ground surface in the set of associated roads, according to the actual height of each road in the set of associated roads, comprises: successively analyzing changes of the actual heights of the roads in the set of associated roads on each level, according to a from-bottom-to-top hierarchical relationship between the roads in the set of associated roads (see at least [0014], [0064], and [0072]); and determining the road, whose regularity of the change of the actual height is predetermined to comply with the condition of the ground surface, as the reference road (see at least [0014], [0064], and [0072]).
With respect to claim 8, Xiang discloses wherein the method further comprises: in a case that there exists a diverging road with a height difference between the diverging road and the ground surface not being zero, and connected to a pedestrian passage, adjusting a historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to a projection of the surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map (see at least [0007], [0046], and [0062-0065], Xiang teaches intersecting or overlapping different roads, thus implying that a pedestrian passage could be one of the roads.); and drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface (see at least [0007], [0046], [0062-0065], and [0090-0091]).
With respect to claims 11, 12, 14, and 18, they are claims drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claims 1, 2, 4, and 8. As such, claims 11, 12, 14, and 18, and 18 are rejected for substantially the same reasons given for the respective method claims 1, 2, 4, and 8 and are incorporated herein.
With respect to claim 20, it is drawn to a non-transitory computer-readable storage medium that recite substantially the same limitations as the respective method claim 1. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 1 and is incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN110689598A) in view of SCHPOK et al (US 20140362082 A1).
With respect to claim 3, Xiang do not specifically teach wherein the determining at least one projected intersection point between any target road in the preset overpass area and other roads in the preset overpass area, by performing the traversal of the projecting intersection points along the length direction of the road, using the terrain data of the road, comprises: determining a basic projected intersection point between any target link in the preset overpass area and other links in the preset overpass area by using the terrain data of the road; wherein the road includes at least one link; according to connection relationships between each one of the end points of the target link and each link, determining current candidate links in the preset overpass area which are at a preset distance away from the any one of the end points of the target link and determining candidate projected intersection points between the current candidate links and the other links in the preset overpass area; wherein the end points include a starting point and a terminal point of the link; in response to an ending condition which is set for executing a loop not being achieved, repeatedly performing determination of a new candidate link and determination of a new candidate projected intersection point, based on the current candidate link; correspondingly, the determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined one projected intersection point, comprises: determining at least one set of associated links with a covering relationship included in the preset overpass area, according to the determined basic projected intersection point and the determined candidate projected intersection points.
SCHPOK teaches wherein the determining at least one projected intersection point between any target road in the preset overpass area and other roads in the preset overpass area, by performing the traversal of the projecting intersection points along the length direction of the road, using the terrain data of the road, comprises: determining a basic projected intersection point between any target link in the preset overpass area and other links in the preset overpass area by using the terrain data of the road; (see at least [0026-0028], [0030-0037], and [0040-0043]); wherein the road includes at least one link (see at least [0026-0028], [0030-0037], and [0040-0043]); according to connection relationships between each one of the end points of the target link and each link, determining current candidate links in the preset overpass area which are at a preset distance away from the any one of the end points of the target link and determining candidate projected intersection points between the current candidate links and the other links in the preset overpass area (see at least [0026-0037], and [0040-0043]); wherein the end points include a starting point and a terminal point of the link (see at least [0028]); in response to an ending condition which is set for executing a loop not being achieved, repeatedly performing determination of a new candidate link and determination of a new candidate projected intersection point, based on the current candidate link (see at least [0026-0028], [0030-0037], and [0040-0043]); correspondingly, the determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined one projected intersection point, comprises: determining at least one set of associated links with a covering relationship included in the preset overpass area, according to the determined basic projected intersection point and the determined candidate projected intersection points (see at least [0026-0037], and [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of SCHPOK wherein the determining at least one projected intersection point between any target road in the preset overpass area and other roads in the preset overpass area, by performing the traversal of the projecting intersection points along the length direction of the road, using the terrain data of the road, comprises: determining a basic projected intersection point between any target link in the preset overpass area and other links in the preset overpass area by using the terrain data of the road; wherein the road includes at least one link; according to connection relationships between each one of the end points of the target link and each link, determining current candidate links in the preset overpass area which are at a preset distance away from the any one of the end points of the target link and determining candidate projected intersection points between the current candidate links and the other links in the preset overpass area; wherein the end points include a starting point and a terminal point of the link; in response to an ending condition which is set for executing a loop not being achieved, repeatedly performing determination of a new candidate link and determination of a new candidate projected intersection point, based on the current candidate link; correspondingly, the determining at least one set of associated roads with the covering relationship included in the preset overpass area, according to the determined one projected intersection point, comprises: determining at least one set of associated links with a covering relationship included in the preset overpass area, according to the determined basic projected intersection point and the determined candidate projected intersection points. As both inventions are directed to improving 3D drawing or modeling of overpass areas. This would be done to further improve realistic generation of 3D models of roadway overpass structures thus increasing user’s convenience (see SCHPOK para 0012]).
With respect to claim 13, it is drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claim 3. As such, claims 13 is rejected for substantially the same reasons given for the respective method claim 3 and is incorporated herein.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN110689598A) in view of Pirwani (US 20130328863 A1).
With respect to claim 5, Xiang do not specifically teach wherein the method further comprises: in a case that there exists such a road that its actual height at both sides of a projected intersection point is greater than that at the projected intersection point, during successively analyzing the changes of the actual heights of the roads on each level, marking such a road as a subsidence road; correspondingly, after determining the road, whose regularity of the change of the actual height is predetermined to comply with the condition of the ground surface, as the reference road, the method further comprises: setting the difference between the actual height of the subsidence road and the actual height of the reference road a negative value.
Pirwani teaches wherein the method further comprises: in a case that there exists such a road that its actual height at both sides of a projected intersection point is greater than that at the projected intersection point, during successively analyzing the changes of the actual heights of the roads on each level, marking such a road as a subsidence road (see at least [0006-0008], [0022-0023], [0030-0036], and [0066-0073]); correspondingly, after determining the road, whose regularity of the change of the actual height is predetermined to comply with the condition of the ground surface, as the reference road, the method further comprises: setting the difference between the actual height of the subsidence road and the actual height of the reference road a negative value (see at least [0030-0036], [0054], and [0066-0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Pirwani wherein the method further comprises: in a case that there exists such a road that its actual height at both sides of a projected intersection point is greater than that at the projected intersection point, during successively analyzing the changes of the actual heights of the roads on each level, marking such a road as a subsidence road; correspondingly, after determining the road, whose regularity of the change of the actual height is predetermined to comply with the condition of the ground surface, as the reference road, the method further comprises: setting the difference between the actual height of the subsidence road and the actual height of the reference road a negative value. As both inventions are directed to improving 3D drawing or modeling of using 2D geometry. This would be done to provide a plausible three-dimensional road map thus improving the display of the view in navigations (see Pirwani para 0004-0005]). 
With respect to claim 15, it is drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claim 5. As such, claims 15 is rejected for substantially the same reasons given for the respective method claim 5 and is incorporated herein.

Claim(s) 6-7, 9-10, 16-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN110689598A) in view of Nakamura (JP2006349872A).
NOTE: See machine translation of JP2006349872A uploaded for mapping of claims. 
With respect to claim 6, Xiang do not specifically teach wherein prior to determining the reference road on the ground surface in the set of associated roads, according to the actual height of each road in the set of associated roads, the method further comprises: expressing the actual heights of the roads in the set of associated roads in the form of two-dimensional coordinate points with each of the length directions and height directions of the roads as their two-dimensional coordinate directions; performing a fitting processing to obtain a corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing a denoising processing on the actual height of each road in the set of associated roads with its fitting function; and recalculating the actual height of each road in the set of associated roads with a target fitting function obtained when the result of the denoising processing complies with a condition for denoising.
Nakamura teaches wherein prior to determining the reference road on the ground surface in the set of associated roads, according to the actual height of each road in the set of associated roads, the method further comprises: expressing the actual heights of the roads in the set of associated roads in the form of two-dimensional coordinate points with each of the length directions and height directions of the roads as their two-dimensional coordinate directions (see at least [0004-0005], [0008-0013], [0028-0030], [0035-0038], and [0120-0123]); performing a fitting processing to obtain a corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads (see at least [0035-0036], [0049-0050], and [0187-0188]), performing a denoising processing on the actual height of each road in the set of associated roads with its fitting function (see at least [0014-0015], [0018-0020], [0029-0033], and [0079-0082]); and recalculating the actual height of each road in the set of associated roads with a target fitting function obtained when the result of the denoising processing complies with a condition for denoising (see at least [0014-0015], [0018-0020], [0029-0033], and [0079-0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein prior to determining the reference road on the ground surface in the set of associated roads, according to the actual height of each road in the set of associated roads, the method further comprises: expressing the actual heights of the roads in the set of associated roads in the form of two-dimensional coordinate points with each of the length directions and height directions of the roads as their two-dimensional coordinate directions; performing a fitting processing to obtain a corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing a denoising processing on the actual height of each road in the set of associated roads with its fitting function; and recalculating the actual height of each road in the set of associated roads with a target fitting function obtained when the result of the denoising processing complies with a condition for denoising. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claim 7, Xiang do not specifically teach wherein the performing the fitting processing to obtain the corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing the denoising processing on the actual height of each road in the set of associated roads with its fitting function, comprises: performing a piecewise linear fitting processing on each of the roads in the set of associated roads to obtain a corresponding piecewise fitting function, by using the two- dimensional coordinate points of the road, and performing a piecewise denoising processing on the actual height of each road in the set of associated roads with its piecewise fitting function; correspondingly, after the recalculating the actual height of each road in the set of associated roads, the method further comprises: performing a smoothing processing on the recalculated actual heights of segments of each of the set of associated roads at a splicing area, by using a smoothing processing algorithm of a preset curve.
Nakamura teaches wherein the performing the fitting processing to obtain the corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing the denoising processing on the actual height of each road in the set of associated roads with its fitting function, comprises: performing a piecewise linear fitting processing on each of the roads in the set of associated roads to obtain a corresponding piecewise fitting function, by using the two- dimensional coordinate points of the road, (see at least [0018-0020], [0027-0033], [0208], [0276-0277], and [0387]), and performing a piecewise denoising processing on the actual height of each road in the set of associated roads with its piecewise fitting function (see at least [0018-0020], [0027-0033], [0208], [0276-0277], and [0387]), correspondingly, after the recalculating the actual height of each road in the set of associated roads, the method further comprises: performing a smoothing processing on the recalculated actual heights of segments of each of the set of associated roads at a splicing area, by using a smoothing processing algorithm of a preset curve (see at least [0273], [0277], [0287-0288], [0387-0388], and [0402-0405]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein the performing the fitting processing to obtain the corresponding fitting function, by using the two-dimensional coordinate points of each road in the set of associated roads, and performing the denoising processing on the actual height of each road in the set of associated roads with its fitting function, comprises: performing a piecewise linear fitting processing on each of the roads in the set of associated roads to obtain a corresponding piecewise fitting function, by using the two- dimensional coordinate points of the road, and performing a piecewise denoising processing on the actual height of each road in the set of associated roads with its piecewise fitting function; correspondingly, after the recalculating the actual height of each road in the set of associated roads, the method further comprises: performing a smoothing processing on the recalculated actual heights of segments of each of the set of associated roads at a splicing area, by using a smoothing processing algorithm of a preset curve. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claim 9, Xiang teaches drawing a target pedestrian passage on the three-dimensional road network map (see at least [0009-0010], [0062-0068], and [0090-0091]).
However, Xiang do not specifically teach wherein the drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface, comprises: determining an initial shape of the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface; determining a first control point based on the target connection point, and determining a second control point based on a ground intersection point of the pedestrian passage and the ground surface; and performing a smoothing processing on the initial shape of the pedestrian passage by using the target connection point, the first control point, the ground intersection point and the second control point.
Nakamura teaches wherein the drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface, comprises: determining an initial shape of the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface (see at least [0115], [0287-0288], and [0438-0440]); determining a first control point based on the target connection point, and determining a second control point based on a ground intersection point of the pedestrian passage and the ground surface (see at least [0437-0440]); and performing a smoothing processing on the initial shape by using the target connection point, the first control point, the ground intersection point and the second control point (see at least [0437-0440]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein the drawing the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface, comprises: determining an initial shape of the pedestrian passage on the three-dimensional road network map, according to the determined target connection point and the ground surface; determining a first control point based on the target connection point, and determining a second control point based on a ground intersection point of the pedestrian passage and the ground surface; and performing a smoothing processing on the initial shape by using the target connection point, the first control point, the ground intersection point and the second control point. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claim 10, Xiang do not specifically teach wherein the adjusting the historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map, comprises: determining a target boundary line of the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map; wherein the target boundary line of the projection connects with the pedestrian passage; determining a two-dimensional target point, according to the distance between the target boundary line of the projection and the historical connection point, and an included angle between the diverging road and the pedestrian passage on the two-dimensional road network map; and determining a target connection point on the three-dimensional road network map formed by the diverging road and the pedestrian passage, according to the actual heights of the diverging road and the two-dimensional target point.
Nakamura teaches wherein the adjusting the historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map, comprises: determining a target boundary line of the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map (see at least [0007], [0347], [0353-0354], [0361], [0363], and [0433]); wherein the target boundary line of the projection connects with the pedestrian passage (see at least [0007], [0180], [0347], [0353-0354], [0361], [0363], and [0433]); determining a two-dimensional target point, according to the distance between the target boundary line of the projection and the historical connection point, and an included angle between the diverging road and the pedestrian passage on the two-dimensional road network map (see at least [0007], [0180], [0347], [0353-0354], [0361], [0363], [0399-0400], and [0433]); and determining a target connection point on the three-dimensional road network map formed by the diverging road and the pedestrian passage, according to the actual heights of the diverging road and the two-dimensional target point (see at least [0007], [0347], [0353-0354], [0361], [0363], [0399-0400], and [0433]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiang to incorporate the teachings of Nakamura wherein the adjusting the historical connection point between the diverging road and the pedestrian passage on the two-dimensional road network map, according to the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map, and determining a target connection point between the diverging road and the pedestrian passage on the three-dimensional road network map, comprises: determining a target boundary line of the projection of the road surface of the diverging road in the three-dimensional road network map on the two-dimensional road network map; wherein the target boundary line of the projection connects with the pedestrian passage; determining a two-dimensional target point, according to the distance between the target boundary line of the projection and the historical connection point, and an included angle between the diverging road and the pedestrian passage on the two-dimensional road network map; and determining a target connection point on the three-dimensional road network map formed by the diverging road and the pedestrian passage, according to the actual heights of the diverging road and the two-dimensional target point. This would be done to further improve creation of three-dimensional map from two-dimensional map information so that car navigation is converted to a three-dimensional map which is more convenient for drivers (Nakamura para 0002 and 0025). 
With respect to claims 16, 17, and 19, they are claims drawn to a device comprising a processor and memory that recite substantially the same limitations as the respective method claims 6, 7, and 9. As such, claims 16, 17, and 19 are rejected for substantially the same reasons given for the respective method claims 6, 7, and 9 and are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667